


EXHIBIT 10.2




August 14, 2014


Michael Barrow


Dear Mike:


Reference is made to your offer letter (“Offer Letter”) dated March 28, 2008,
for your employment with International Rectifier Corporation (“Company”).


The purpose of this letter is to supplement the terms of the Offer Letter to
memorialize an increase in base salary and elimination of car allowance
effective as of the commencement of the Company’s 2015 fiscal year (“Effective
Date”), as follows:


1.
Effective as of the Effective Date, your annual salary is increased from
$350,000 per year to $357,000 per year; and



2.
Effective as of the Effective Date, all references in the Offer Letter to “Car
Allowance” are hereby deleted and there shall be no further benefits thereunder.



Please indicate your agreement with the foregoing by signing where indicated
below.


Regards,


INTERNATIONAL RECTIFIER CORPORATION




/s/ Lawrence Michlovich
By: Lawrence Michlovich
Its: Assistant Secretary




Acknowledged and agreed:




/s/ Michael Barrow                
Michael Barrow
Date: 8/18/2014




